             Case 3:18-cr-05008-DMS Document 36 Filed 05/18/20 PageID.78 Page 1 of 2




                                      UNITED STATES~J~T~pi[ COURT
                                             SOUTHERN DISTRlC! ffi'"L'.A11FORNIA
              UNITED STATES OF AMERICA                          2020   Mffi~~S;J2,<lA CRIMINAL CASE
                                                                       (For Revocation of Probation or Supervised Release)
                                 V.                          Cl.ER!<, (E!lr rl!ffeli"!leliltf'.ifil~iied On or After November 1, 1987)
                                                             ~)Jtrrn;:rH 0;3T?,iCT (Jf CALIFORNIA

                   JIMMY ABAD-REYNOSO                                     Case Number:         18CR5008-DMS
                                                                                        r_~r-~PUTY
                                                                       Sean McGuire FD
                                                                       Defendant's Attorney
REGISTRATION NO.                 21950298
•-
THE DEFENDANT:
[gj   admitted guilt to violation of allegation(s) No.      I (Judicial Notice taken)

D     was found guilty in violation of allegation(s) No.
                                                           - - - - - - - - - - - - after denial of guilty.
Accordinely, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

               I                      Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.


                                                                       Date oflmposition of Sentence



                                                                       HON. Dan          . aoraw
                                                                       UNITED STATES DISTRICT JUDGE
           Case 3:18-cr-05008-DMS Document 36 Filed 05/18/20 PageID.79 Page 2 of 2

AO 24SD (C A~D R&v. !ll/19) A1<,lgm@nt iH a CrimiHal Cass fer Reve

DEFENDANT:                JIMMY ABAD-REYNOSO                                                      Judgment - Page 2 of 2
CASE NUMBER:              18CR5008-DMS

                                                 IMPRISONMENT.
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED concurrent to !9cr4765-DMS




•     Sentence imposed pursuant to Title 8 USC Section 1326(b).
•     The court makes the following recommendations to the Bureau of Prisons:




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant shall surrender to the United States Marshal for this district:
      •     at _ _ _ _ _ _ _ _ _ A.M.                        on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      •     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      D     as notified by the Probation or Pretrial S_ervices Office.

                                                     RETURN

I have executed this judgment as follows:

      Defendant delivered on                                             to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                               UNITED STATES MARSHAL



                                   By                    DEPUTY UNITED STATES MARSHAL




                                                                                                    18CR5008-DMS
